Citation Nr: 0019145
Decision Date: 07/20/00	Archive Date: 09/08/00

DOCKET NO. 97-27 230A              DATE JUL 20, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for a bilateral knee disorder.

3. Entitlement to service connection for blisters of the lips.

4. Entitlement to a disability rating in excess of 10 percent for
asbestosis.

5. Entitlement to a disability rating in excess of 60 percent for
degenerative spondylosis of the lumbosacral spine with degenerative
disc disease at L3-4.

6. Whether the reduction of a total rating for prostatectomy to 60
percent was proper.

7. Entitlement to special monthly compensation after August 1,
2000, on the basis of being housebound.

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United
States 

ATTORNEY FOR THE BOARD 

John Kitlas, Associate Counsel 

INTRODUCTION

The veteran had active service with the Navy from October 1962 to
September 1972 and with the Army from September 1974 to June 1976,
including service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on
appeal from a November 1996 rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO) in Los Angeles,
California. By this decision, the RO denied service connection for
headaches, a bilateral knee disorder, and blisters of the lips as
not well grounded. The RO also found that the veteran was not
entitled to a disability rating in excess of 10 percent for his
asbestosis, nor a disability rating in excess of 20 percent for his
degenerative spondylosis. The 60 percent rating for the
degenerative spondylosis was subsequently assigned by the RO in an
October 1999 Supplemental Statement of the Case (SSOC), effective
April 16, 1996.

The prostatectomy and housebound compensation issues are addressed
in the REMAND portion of this decision.

It is noted that other issues were decided by the RO in the
November 1996 rating decision. However, the veteran only perfected
and/or initiated an appeal regarding the issues listed upon the
title page. Accordingly, these are the only issues over

2 -

which the Board currently has jurisdiction. See 38 C.F.R. 20.200 -
20.202, 20.302 (1999).

This case was previously before the Board in April 1999, at which
time it was remanded for additional development to include
obtaining additional service medical records, and to accord the
veteran new examinations to determine the current nature and
severity of his asbestosis and back disability. It has now been
returned to the Board for further appellate consideration. As a
preliminary matter, the Board finds that the RO has substantially
complied with the directives of April 1999 remand. Further, it is
noted that the veteran's accredited representative acknowledged in
a July 2000 statement that the RO accomplished the requested
development to the extent possible. Accordingly, a new remand is
riot required in order to comply with the holding of Stegall v.
West, 11 Vet. App. 268 (1998).

FINDINGS OF FACT

1. The medical evidence shows that the veteran was treated for
blisters of the lips during active service, which was diagnosed as
angular chilitis.

2. There is no competent, post-service medical evidence which
diagnoses the veteran with angular chilitis or any other chronic
disability manifested by blisters on the lips.

3. No competent medical nexus evidence is on file which relates the
veteran's current bilateral knee disorder or his chronic headaches
to his period of active duty.

4. The medical records do not show that the veteran's asbestosis
was ever manifest by moderate impairment, considerable pulmonary
fibrosis, and moderate dyspnea on slight exertion, confirmed by
pulmonary function tests.

3 - 

5. The medical records do not show that the veteran's asbestosis
was ever manifest by pulmonary function tests showing FVC of 65 to
74 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted.

6. Neither the "old" or the "new" version of the rating criteria
for evaluating the veteran's asbestosis is more favorable to the
veteran, since he is not entitled to a disability rating in excess
of 10 percent under either version.

7. The veteran is in receipt of a 60 percent rating for his
lumbosacral spine disability; the veteran's lumbosacral disability
has never been manifest by a vertebral fracture or complete bony
fixation/ankylosis; the veteran's back disability, in and of
itself, has not resulted in frequent periods of hospitalization or
marked interference with employment.

CONCLUSIONS OF LAW

1. The claims of entitlement to service connection for headaches,
bilateral knee disorder, and blisters of the lips are not well
grounded. 38 U.S.C.A. 5107(a) (West 1991).

2. The criteria for a disability rating in excess of 10 percent for
asbestosis are not met. 38 U.S.C.A. 1155, 5107 (West 1991); 38
C.F.R. 4.97, Diagnostic Code 6899-6802 (1996); 38 C.F.R. 4.97,
Diagnostic Code 6833 (1999).

3. The criteria for a disability rating in excess of 60 percent for
degenerative spondylosis of the lumbosacral spine with degenerative
disc disease at L3-4 are not met. 38 U.S.C.A. 1155, 5107 (West
1991); 38 C.F.R. 3.321(b)(1), 4.16, 4.71a, Diagnostic Codes 5285,
5286, 5289, 5292, 5293, 5295 (1999).

4 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

General Background. The veteran's lower extremities, skin, head,
face, neck, and scalp were clinically evaluated as normal on
service examinations conducted in October 1962, July 1974, and June
1976. No findings were made regarding the lower extremities, head,
face, neck, and scalp on service examinations conducted in
September 1966 or September 1972. Regarding identifying body marks,
scars, tattoos, he was rioted to have a scar on his right arm at
the September 1972 examination, and a scar on the bridge of his
nose at the July 1974 examination. No finding of blisters on the
lips were noted on any of these examinations. Further, on Reports
of Medical History dated in October 1962, July 1974, and July 1976,
he stated that he had not experienced "trick" or locked knee, nor
tumor, growth, cyst, or cancer. On the October 1962 Report, he
stated that he had experienced frequent or severe headache, but the
physician's summary stated that the headaches were neither frequent
nor severe. He reported that he had not experienced frequent or
severe headache on the July 1974 and July 1976 Reports.

The service medical records show that. the veteran was treated for
complaints of headaches associated with a cold in May 1965 and
November 1968. However, no chronic headache disorder was diagnosed
during the veteran's active service.

The service medical records do show treatment for blisters on the
lips in November 1962, January 1963, May 1972, and September 1972.
The records from May 1972 show an assessment of persistent angular
chilitis of 9 years duration. It was opined that this was due to
the veteran's marked overbite or prognathism changing the angular
structure of the corner of the mouth. Moreover, it was opined that
the only way this could be corrected was by mandibular recession.
In July 1972, the veteran was evaluated for mandibular prognathism,
and it was confirmed that surgical correction was indicated.
However, in September 1972 another physician opined that the
problem was minimal, and that this major surgery was not indicated.
No subsequent findings appear in the service medical records
regarding this condition.

5 -

In regard to the veteran's knees, the service medical records show
that the veteran was treated in July 1972 for left leg pain of six
months duration. Follow-up records dated in August 1972 note that
he was experiencing pain from the knee on lying down, but not when
ambulating. X-rays taken of the knee were negative for disease or
defect. In June 1975, he was treated for complaints of pain,
stiffness, and snapping of joints, especially during times of high
humidity. The affected joints included the knees, ankles, and
fingers. The diagnostic impression was rule-out rheumatoid
arthritis.

Following his discharge from service, the veteran underwent a VA
medical examination in October 1979, and an orthopedic consultation
in November 1979. His complaints consisted of lower back pain,
severe headaches, and his left leg hurt often. On examination, the
examiner noted that no skin lesions were present. The examiner also
stated that there were no scars present on examination of the
musculoskeletal system. On examination of the nervous system, the
examiner noted that the veteran had good strength in all
extremities, and that knee jerk was present. The only diagnosis
rendered was the orthopedic consultation's finding of degenerative
spondylosis of the lumbosacral spine with degenerative. disc
disease at L3-4.

Various private medical records are on file from Antelope Valley
Hospital, Glendale Memorial Hospital, and Drs. Ekong, Damle,
Lawrence, Patel, Zaki, and Nahed, which, together, cover a period
from January 1994 to August 1998. These records primarily reflect
treatment for the veteran's asbestosis and back disability.
Nevertheless, records from July 1994 noted that the veteran often
complained of morning headaches that would last for a long time. An
August 1994 treadmill test noted that the veteran's other symptoms
included leg pain. Records from January 1995 note that the veteran
reported that both of his knees had bothered him for years, but
that they had started to make noise during the past 6 to 9 months.
He also complained of headaches. Diagnoses included chondromalacia
of both knees. A February 1996 neurologic consultation noted that
the veteran related a 20 year history of headaches. He reported
that the headaches occurred on a daily basis, and

- 6 -

that he had no specific traumatic event as an initial precipitant.
These records also note that the veteran reported he had used
Darvon many years earlier while in the military service for some
knee pain, although not at present. Following examination, the
physician opined that the veteran appeared to have muscular
contraction headaches. Additional records, also dated in February
1996, note that the veteran reported a 27 year history of
government employment, with 17 years in the military, and 10 years
in the civilian sector. He reported that he retired in 1994
essentially due to the chronicity of his headaches. Diagnoses
included chronic muscular contraction headache syndrome. These
records contain no competent medical opinion which relates the
veteran's headaches and/or knee problems to his active service, nor
do the records contain a diagnosis of angular chilitis.

Also on file are records from the Social Security Administration
(SSA) including a May 1996 Notice of Attorney Advisor Decision -
Fully Favorable. This Decision found that the veteran was entitled
to a period of disability and disability insurance benefits under
the Social Security Act, effective September 20, 1994.. The
disabilities noted in this Decision include degenerative disc
disease of the cervical spine, status-post anterior fusion with
continuing arm and head pain causing sleeplessness; cardiac
ischemic with resultant myocardial infarction; and chronic
obstructive pulmonary disease, resulting from a history of
asbestosis and hypertension. The supporting medical records relied
upon by the SSA in making this Decision includes various copies of
the private medical records noted above. Additionally, these
records include a November 1993 record from the Antelope Valley
Hospital which contains a diagnostic impression of frontoparietal
tension headache. Thereafter, a December 1993 neurodiagnostic
laboratory report noted that the veteran had a history of chronic
refractory headaches. A December 1994 SSA internal medicine
evaluation found, among other things, that the veteran's knee
flexion was 135 degrees, bilaterally, and extension 180 degrees
bilaterally. There was no crepitation, and no patellar instability.
Following examination, the examiner opined, among other things,
that the veteran's complaints of neck pain probably represented
chronic strain, with resulting headaches which were most likely
tension in origin. A private dermatology report dated in March 1995
noted a history of acute swelling of the lips. Diagnosis was
allergic contact dermatitis,

7 -

acute, with an excellent prognosis. Records dated in June and
September 1995 note complaints of knee pain which caused trouble
sleeping. The June 1995 records also note complaints of headaches
approximately 4 times per week. Similarly, a November 1995
neurosurgical consultation noted that the veteran hid a long
history of headaches and neck pain. These records contain no
competent medical opinion which relates the veteran's headaches
and/or knee problems to his active service, nor do the records
contain a diagnosis of angular chilitis.

Various VA medical treatment records are also on file which cover
a period from December 1980 to October 1999. Among other things,
these records show that the veteran was treated on numerous
occasions for low back pain. Further, records dated in December
1980 show an assessment of tension headaches. Records dated in
April 1986 reflect treatment for neck pain with resulting muscular
headaches. These records also reflect that he was treated on
various occasions for complaints of knee pain, including records
dated in June 1997, July 1997, January 1998, March 1998, April
1998, July 1998, September 1998, and October 1998. It is noted that
the June 1997 records show an assessment of osteoarthritis of the
knees. The records also show that the veteran was treated for a
rash over his entire body in January 1998. Diagnostic impression
was urticaria. These records contain no competent medical opinion
which relates the veteran's headaches and/or knee problems to his
active service, nor do the records contain a diagnosis of angular
chilitis.

The Board notes that there are several VA medical examination
reports on file concerning the veteran's service-connected back
disability, prostate, and asbestosis. Also, there is a June 2000
report concerning the results of a pleural biopsy which diagnosed
malignant mesothelioma. None of these records contain any pertinent
findings regarding the veteran's claims of service connection for
headaches, knees, and blisters on the lips.

The record also contains numerous statements from the veteran
regarding his service connection claims. Among other things, the
veteran has asserted that his bilateral knee disorder is due to
having to climb stairs/ladders while in the Navy,

- 8 - 

and from prolonged standing during active service. He asserts that
he complained about knee problems on numerous occasions during
service, including at his discharge examination. Further, he
contended that he did not have any blisters on his lips until
service, and that he was still being treated for these blisters. He
attributed the blisters to having worked in boiler rooms while on
active duty. Regarding his headaches, he asserted that they began
after his entry into military service, and indicted that they were
due to the noise exposure he encountered therein. The veteran also
indicated that the headaches might be secondary to his back pain.

The record does not show that the veteran is service-connected for
his cervical spine disorder.

Legal Criteria. Service connection may be established for a
disability resulting from disease or injury incurred in or
aggravated by service. 38 U.S.C.A. 1110, 1131 (West 1991); 38
C.F.R. 3.303 (1999). Evidence of continuity of symptomatology from
the time of service until the present is required where the
chronicity of a condition manifested during service either has not
been established or might reasonably be questioned. 38 C.F.R.
3.303(b). Regulations also provide that service connection may be
granted for any disease diagnosed after discharge, when all the
evidence, including that pertinent to service, establishes that the
disability was incurred in service. 38 C.F.R. 3.303(d) (1999).

In addition to the rules of service connection stated above,
service connection may also be granted for disability which is
proximately due to or the result of a service- connected disease or
injury. 38 C.F.R. 3.310(a) (1999).

The threshold question that must be resolved is whether the veteran
has presented evidence of a well-grounded claim. A well-grounded
claim is a plausible claim, that is, a claim which is meritorious
on its own or capable of substantiation. An allegation that a
disorder is service connected is not sufficient; the veteran must
submit evidence in support of a claim that would "justify a belief
by a fair and

9 -

impartial individual that the claim is plausible." See 38 U.S.C.A.
5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611
(1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). The quality
and quantity of the evidence required to meet this statutory burden
of necessity will depend upon the issue presented by the claim.
Grottveit v. Brown, 5 Vet. App 91, 92-93 (1993).

In order for a claim to be well grounded, there must be competent
evidence of a current disability (a medical diagnosis); evidence of
incurrence or aggravation of a disease or injury in service (lay or
medical evidence); and evidence of a nexus between the in-service
injury or disease and the current disability (medical evidence).
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. Brown,
chronicity and continuity standards can also establish a well-
grounded claim. Savage v. Gober, 10 Vet. App. 488 (1997). The
chronicity standard is established by competent evidence of the
existence of a chronic disease in service or during ail applicable
presumption period- and present manifestations of the same chronic
disease. The continuity standard is established by medical evidence
of a current disability; evidence that a condition was noted in
service or during a presumption period; evidence of post-service
continuity of symptomatology; and medical, or in some
circumstances, lay evidence of a nexus between the present
disability and the post- service symptomatology. This type of lay
evidence, for purposes of well groundedness, will be presumed
credible when it involves visible symptomatology that is not
inherently incredible or beyond the competence of a lay person to
observe. Savage, supra.

Where the determinant issue involves a question of medical
diagnosis or medical causation, competent medical evidence is
necessary to establish a well-grounded claim. Lay assertions of
medical causation or a medical diagnosis cannot constitute evidence
to render a claim well grounded. Grottveit, 5 Vet. App. at 93.

- 10-

Analysis. In the instant case, the Board finds that the veteran's
claims of entitlement to service connection for headaches, a
bilateral knee disorder, and blisters on the lips are not well
grounded.

Initially, the Board notes that nothing on file shows that the
veteran has the requisite knowledge, skill, experience, training,
or education to render a medical opinion. See Espiritu v.
Derwinski, 2 Vet. App. 492, 494 (1992). Consequently, his
contentions do not constitute competent medical evidence.

As a general rule, a veteran's account of what occurred during
service is presumed credible for the purpose of determining whether
his claim is well-grounded. Meyer v. Brown, 9 Vet. App. 425, 429
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993). Moreover, the
service medical records confirm that the veteran was treated for
knee problems, as well as blisters on his lips, diagnosed as
angular chilitis, during active service.

The Board also finds that there is competent medical evidence that
the veteran has a current bilateral knee disorder, and chronic
headaches. However, there is no competent, post-service medical
evidence on file which diagnoses the veteran with angular chilitis,
or any other chronic disability manifested by blisters on the lips.
The only medical evidence to come close to such a finding was the
March 1995 record of acute swelling of the lips, due to acute
dermatitis. (Emphasis added). In the absence of proof of a present
disability there can be no valid claim. Brammer v. Brown, 3 Vet.
App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App.
141, 143-44 (1992).

The Board acknowledges that the veteran, as a lay person, is
competent to testify about the visible symptoms of blisters on the
lips. However, he is not qualified to diagnose the condition as
angular chilitis, or to offer a competent medical opinion that
these current blisters are the same and/or are related to the
blisters on the lips he experienced during service.

Regarding the bilateral knee disorder and headache claims, the
Board finds that there is no competent medical nexus evidence
relating either disability to the veteran's active service.
Osteoarthritis of the veteran's knees is currently shown, but there
is no medical evidence that there was arthritis of the knees
present during service. Likewise, arthritis of the knees was not
shown to a compensable degree within the first post-service year.
Accordingly, the veteran is not entitled to a grant of service
connection for arthritis of his knees on a presumptive basis. 38
C.F.R. 3.307, 3.309.

Although the veteran has alleged continuity of symptomatology
regarding knee pain and headaches since his active service, the
United States Court of Appeals for Veterans Claims (Court) stated
in Voerth v. West, 13 Vet. App. 117 (1999), that the holding in
Savage does not eliminate the requirement of medical nexus evidence
when a claimant alleges continuity of symptomatology. Rather, a
claimant diagnosed with a chronic condition must still provide a
medical nexus between the current condition and the putative
continuous symptomatology. Furthermore, in Clyburn v. West, 12 Vet.
App. 296, 301 (1999), the Court held that even though a lay person
is competent to testify to the pain he has experienced since his
military service, he is not competent to testify to the fact that
what he experienced in service and since service is the same
condition. Since no competent medical nexus opinion is on file, the
claims are not well grounded.

The Board notes that the medical records on file show that the
veteran reported on several occasions that he had a twenty-year
history of headaches. However, no additional comments or opinions
were made by competent medical professionals regarding the
veteran's reported history. Bare transcription of history does not
transform the information into competent medical evidence merely
because the transcriber happens to be a medical professional.
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). Additionally, the
Board notes that the medical evidence actually attributes the
veteran's headaches to tension and/or his nonservice-connected
cervical spine disorder.

- 12 - 

For the reasons stated above, the Board has determined that the
veteran's claims of service connection for headaches, a bilateral
knee disorder, and blisters on the lips are not well grounded and
must be denied. As the veteran has not submitted the evidence
necessary for a well-grounded claim, a weighing of the merits of
these claims is not warranted, and the reasonable doubt doctrine is
not for;application. See generally Gilbert v. Derwinski, 1 Vet.
App. 49 (1990).

VA has neither the duty nor the authority to assist a claimant in
the absence of a well-grounded claim. Morton v. West, 12 Vet. App.
477 (1999); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert.
denied sub nom. Epps v. West, 118 S.CT. 2348 (1998). However, VA
may, dependent on the facts of the case, have a duty to notify the
veteran of the evidence needed to support his claim. 38 U,S.C.A.
5103; see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).
Accordingly, the Board has examined all evidence of record with a
view towards determining whether the appellant has notified VA of
the possible existence of evidence which would render any and/or
all of his service connection claims well grounded. The Board finds
that no such information is of record for either the headaches,
bilateral knee disorder, or the blisters on the lips claim. See
McKnight v. Brown, 131 F.3d 148:3 (Fed.Cir. 1997); Beausoleil v.
Brown, 8 Vet. App. 69, 80 (1995); see also generally Stuckey v.
West, 13 Vet. App. 163, 175 (1999), (observing in part that when it
is alleged that there is specific evidence that would manifestly
well ground a claim, VA has a duty to inform the claimant of the
importance of obtaining this evidence to "complete the
application.") (Emphasis added).

II. Increased Ratings

In general, a veteran's claim of increasing severity of a service-
connected  disability establishes a well-grounded claim for an
increased evaluation. Proscelle v. Derwinski, 2 Vet. App. 629
(1992). Therefore, the Board finds that the veteran's claims for
increased evaluations for his asbestosis and degenerative
spondylosis with degenerative disc disease are well-grounded.
Because these claims are well grounded, VA has a duty to assist the
veteran in developing facts pertinent to the claim. 38 U.S.C.A.
5107(a). Here, VA has accorded the veteran several

- 13 - 

examinations in relation to these claims, and there does not appear
to be any pertinent medical evidence that is not of record or
requested by the R.O. Thus, the Board finds that VA has fulfilled
its duty to assist the veteran in developing the facts pertinent to
these claims. No further assistance to the veteran is required to
comply with the duty to assist.

Disabilities must be reviewed in relation to their history. 38
C.F.R. 4.1. Other applicable, general policy considerations are:
interpreting reports of examination in light of the whole recorded
history, reconciling the various reports into a consistent picture
so that the current rating may accurately reflect the elements of
disability, 38 C.F.R. 4.2; resolving any reasonable doubt regarding
the degree of disability in favor of the claimant, 38 C.F.R. 4.3;
where there is a question as to which of two evaluations apply,
assigning a higher of the two where the disability picture more
nearly approximates the criteria for the next higher rating, 38
C.F.R. 4.7; and, evaluating functional impairment on the basis of
lack of usefulness, and the effects of the disabilities upon the
person's ordinary activity, 38 C.F.R. 4.10. See Schafrath v.
Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual
determination and generally the Board's primary focus in such cases
is upon the current severity of the disability. Francisco v. Brown,
7 Vet. App. 55, 57-58 (1994); Solonion v. Brown, 6 Vet. App. 396,
402 (1994).

With regard to the veteran's request for an increased schedular
evaluation, the Board will only consider the factors as enumerated
in the applicable rating criteria. See Massey v. Brown, 7 Vet. App.
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628
(1992).

A. Asbestosis

Background. Service connection was granted for interstitial
pulmonary fibrosis (asbestosis) by a June 1995 rating decision. The
RO noted that there was no record of pre-service occupation
exposure to asbestos. Given the nature of the veteran's

- 14 - 

assigned jobs while on active duty and following discharge, the
diagnosis of interstitial pulmonary fibrosis, and resolving
reasonable doubt in favor of the veteran, the RO concluded that a
grant of service connection was warranted for asbestosis. A 10
percent disability rating was assigned, effective May 19, 1994.

In a February 1996 statement, the veteran requested, among other
things, that the disability rating for his asbestosis be raised. He
asserted that he spill up blood all the time, and that his X-rays
showed that he was entitled to more than a 10 percent rating.
Thereafter, in the November 1996 rating decision, the RO found that
the veteran was not entitled to a disability rating in excess of 10
percent for his asbestosis. As mentioned above, the veteran
appealed this decision to the Board.

As noted above, various private medical records are on file which,
together, cover a period from January 1994 to August 1998. These
records show, among other things, that the veteran was evaluated in
July 1994 due to complaints of increasing shortness of breath, dry
cough, and chest discomfort of three to four years duration. His
chest pain was mainly in the retrostemal area without radiation.
The veteran described the pain as a pressure sensation that usually
lasted for a few minutes. It was not related to exertion, and
occurred most often in the morning. His dry cough was not
associated with significant wheezing, etc. There was no history of
fever, chills, or night sweats. Also, it was noted that the veteran
reported a 10 year history of being exposed to asbestos while in
the military. On physical examination, it was noted that the
veteran's chest was bilaterally symmetrical, movements equal on
both sides. However, breath sounds were decreased. Chest X-rays
conducted that month resulted in an impression of interstitial
fibrosis and pulmonary air trapping without active infiltrate.
Records dated in August 1994 note that the veteran continued to
have a chronic cough, and that he had undergone a complete
pulmonary function test. Arterial blood gases (ABG), and diffusion
capacity were within normal limits. Spirometry showed mild airway
obstruction with good response to inhaled broncho- dilators.
Records dated in September 1994 note that the veteran had chronic
obstructive pulmonary disease. It was also noted that pulmonary
function tests indicated moderate airway obstruction. Records dated
in February 1996 show that the veteran sought emergency treatment
for epigastric pain radiating to his chest.

- 15 - 

Both of his hands became numb during some episodes, but he did not
have shortness of breath, diaphoresis, or nausea. It was noted that
his medical history was positive for asbestosis. Examination of the
respiratory system revealed no upper respiratory infection or
cough. Physical examination of the chest was clear, with no chest
wall tenderness. Nevertheless, chest X-ray revealed chronic
obstructive pulmonary disease and a possibility of a right
pulmonary nodule. In July 1996, the veteran underwent a pulmonary
function test which resulted in a FVC value of 4.79, pre-
medication, which was 92 percent of the value predicted. Post-
medication, the FVC value was 4.97, which was 96 percent of the
value predicted. DLCO value was 28.91, pre-medication, which was 99
percent of the value predicted. No post-medication DLCO readings
appear on this pulmonary function test. The interpretation of this
test was that it indicated possible early obstructive pulmonary
impairment, a possibility of a mild degree of hyperinflation, and
a mild diffusion defect due to the mildly reduced diffusing
capacity (DLCO) and mildly diffusing capacity to the lung surface
area available for gas exchange (DLCO/VA). Moreover, it was noted
that post-bronchodilator testing failed to demonstrate a
significant change in FVC, among other things. 

As mentioned above, the May 1996 SSA Decision found that the
veteran was entitled to disability benefits under the Social
Security Act, in part, because of chronic obstructive pulmonary
disease, resulting from a history of asbestosis and hypertension.
The supporting medical records show, among other things, that the
veteran was treated on various occasions for pulmonary
problems/asbestosis problems, including shortness of breath. For
example, a pulmonary function test conducted in July 1994 showed an
FVC value of 5.00, pre-medication, which was 95 percent of the
value predicted. Post-medication, the FVC value was 5.73, which was
108 percent of the value predicted. DLCO value was 33.8, pre-
medication, which was 115 percent of the value predicted. There
were no post-medication DLCO findings. These records also contain
an undated pulmonary function test, with an FVC value of 5.48, pre-
medication, which was 101 percent of the value predicted. Post-
medication, FVC value was 5.52, which was apparently 102 percent of
the value predicted. Chest X-ray conducted in March 1995 revealed
interstitial fibrosis and perihilar calcifications bilaterally.
Active/new infiltrate was

16 -

not noted. Also, there was no pleural effusion, and no evidence of
significant cardiac enlargement.

Various VA medical treatment records are also on file which cover
a period from December 1980 to October 1999. Among other things,
these records also show that the veteran was treated on various
occasions for pulmonary problems/asbestosis problems, including
shortness of breath and chronic cough. Further, it is noted that VA
chest X-rays conducted in 1998 resulted in an impression of
bilateral calcified pleural plaques raising the possibility of
asbestosis.

The veteran underwent a VA pulmonary function test in August 1996.
At this examination, FVC value was 4.68, pre-medication, which was
90 percent of the value predicted. Post-medication, FVC value was
4.60, which was 88 percent of the value predicted. DLCO value was
29.9, pre-medication, which was 103 percent of the value predicted.
No post-medication DLCO values are noted on this test. Overall
impression was of minimal obstructive pulmonary function without a
significant response to bronchodilators, and normal diffusing
capacity.

The veteran underwent a new VA medical examination in May 1999. At
this examination, he complained, in part, that he had become
progressively more short of breath on minor exertion. Pulmonary-
wise, it was noted that he reported a history of asbestos exposure
during military service. On physical examination, the examiner
found the veteran's chest to be bilaterally symmetrical. Breath
sounds were decreased, and there were no adventitious sounds.
Diagnoses included asbestos exposure. Pulmonary function tests
conducted in conjunction with this examination showed the veteran
to have an FVC of 4.09, pre-medication, which was 82 percent of
predicted. No post-medication FVC findings appear to have been
made, nor were there any DLCO findings. The overall interpretation
was that the testing indicated normal spirometry. Moreover, it was
noted that the veteran would require complete pulmonary function
tests, including arterial blood gases and DLCO, to evaluate for
maximum exercise capacity as well as the need for oxygen therapy
which was not clinically obvious.

- 17 - 

Chest X-rays revealed mild to moderate chronic obstructive
pulmonary disease.

In a June 1999 Addendum, it was noted that the veteran had been
scheduled to undergo a complete pulmonary function test with DLCO
and AGB that month, but that he canceled this appointment because
he was hospitalized and unsure of his release. Additionally, he
indicated that he had recently underwent a complete pulmonary
function test at the VA hospital.

Legal Criteria. As noted in the April 1999 remand, the veteran's
asbestosis was originally evaluated pursuant to 38 C.F.R. 4.97,
Diagnostic Code 6899-6802 (1996). However, the regulations
regarding evaluation of the respiratory system were changed in
October 1996, and asbestosis is now specifically evaluated pursuant
to the criteria found at 38 C.F.R. 4.97, Diagnostic Code 6833
(1999).

Under Diagnostic Code 6802, when the veteran is definitely
symptomatic with pulmonary fibrosis and moderate dyspnea on
extended exertion, a 10 percent evaluation is warranted. Moderate
disability, considerable pulmonary fibrosis, and moderate dyspnea
on slight exertion, confirmed by pulmonary function tests, warrant
a 30 percent evaluation. Severe disability, extensive fibrosis,
severe dyspnea on slight exertion with corresponding ventilatory
deficit confirmed by pulmonary function tests and marked impairment
of health warrant a 60 percent evaluation. Where disability is
pronounced, with the extent of lesions comparable to far advanced
pulmonary tuberculosis or pulmonary function tests confirming a
markedly severe degree of ventilatory deficit, with dyspnea at rest
and other evidence of severe impairment producing total incapacity,
a 100 percent evaluation is warranted.

Under the new regulations found at Diagnostic Code 6833, asbestosis
is evaluated under the general rating formula for interstitial
diseases. The diagnostic criteria for interstitial lung disease
provide the following:

- 18 -

Forced Vital Capacity (FVC) less than 50 percent predicted, or;
Diffusion Capacity of the Lung for Carbon Monoxide by the Single
Breath Method (DLCO (SB)) less than 40-percent predicted, or;
maximum exercise capacity less than 15 ml/kg/min oxygen consumption
with cardiorespiratory limitation, or; cor pulmonale or pulmonary
hypertension, or; the requirement for outpatient oxygen therapy
warrants a 100 percent evaluation;

FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55
percent predicted, or; maximum exercise capacity of 15 to 20
ml/kg/min oxygen consumption with cardiorespiratory limitation
warrants a 60 percent evaluation;

FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65
percent predicted warrants a 30 percent evaluation; and

FVC of 75 to 80 percent predicted, or; DLCO (SB) of 66 to 80
percent predicted warrants a 10 percent evaluation.

The Board also notes that when the final rule amending the
respiratory portion of the rating schedule was published in the
Federal Register in September 1996, it was noted that one
commentator recommended that VA specify that pulmonary function be
tested before bronchodilatation in order to reflect ordinary
conditions of life. The response of VA was as follows:

VA disagrees. The American Lung Association/ American Thoracic
Society Component Committee on Disability Criteria recommends
testing for pulmonary function after optimum therapy. The results
of such tests reflect the best possible functioning of an
individual and are the figures used as the standard basis of
comparison of pulmonary function. Using this standard testing
method assures consistent evaluations.

61 Fed. Reg. at 46723.

19 -

Where a law or regulation changes after a claim is filed or
reopened, but before the administrative or judicial appeals process
has been concluded, the version of the law or regulation most
favorable to the appellant must apply unless Congress or the
Secretary provides otherwise. Karnas v. Derwinski, 1 Vet. App. 308
(1991). However, in a precedent opinion of the VA Office of the
General Counsel, it was held that, when a provision of the VA
rating schedule is amended while a claim for an increased rating
under that provision is pending, the Board must determine whether
the intervening change is more favorable to the veteran, and, if
the amendment is more favorable, apply that provision to rate the
disability for periods from and after the effective date of the
regulatory change. In addition, the Board must apply the prior
regulation to rate the veteran's disability for periods preceding
the effective date of the regulatory change. VAOPGCPREC 3-2000
(April 10, 2000).

Analysis. In the instant case, the Board finds that neither the
"old" or the "new" version of the rating criteria for evaluating
the veteran's asbestosis is more favorable to the veteran, since
the veteran is not entitled to a disability rating in excess of 10
percent under either version.

The Board notes that it has carefully considered all of the private
and VA medical records on file regarding the veteran's asbestosis,
as well as the veteran's statements regarding his symptoms. A
review of this evidence does not show that the veteran's asbestosis
was ever manifest by moderate impairment, considerable pulmonary
fibrosis, and moderate dyspnea on slight exertion, confirmed by
pulmonary function tests. As mentioned above, the pulmonary
function tests routinely refer to the veteran's impairment as mild
or minimal.

The Board also finds that the various pulmonary function tests on
file doe not show that the veteran"s asbestosis was ever manifest
by pulmonary function tests showing FVC of 65 to 74 percent
predicted, or; DLCO (SB) of 56 to 65 percent predicted.

20 -

As noted above, the veteran canceled his scheduled appointment for
further pulmonary function testing in June 1999 on account of
hospitalization. He reported that he had recently had complete
testing performed at the VA hospital, which was apparently the
testing preformed in conjunction with the May 1999 VA medical
examination. Further, the veteran's own representative acknowledged
that the RO accomplished the requested development to the extent
possible. Thus, the Board concludes that the case does not warrant
a remand for additional pulmonary function testing to be conducted.

For the reasons stated above, the Board finds that the veteran does
not meet or nearly approximate the criteria for a disability rating
in excess of 10 percent for his asbestosis. As such, the
preponderance of the evidence is against the claim, and the
reasonable doubt doctrine is not for application. See generally
Gilbert, supra.

B. Degenerative Spondylosis

The service medical records reflect that the veteran was treated
for low back pain while on active duty. However, neither the
service medical records nor the post- service medical records
reflect that the veteran's back disability was due to a fracture of
the vertebra or complete bony fixation of the spine (ankylosis).

Service connection was granted for the veteran's degenerative
spondylosis of the lumbosacral spine with degenerative disc disease
at L3-4 by a March 1980 rating decision. A 10 percent disability
rating was assigned, effective June 27, 1979.

The 10 percent rating was subsequently confirmed and continued or[
several occasions, including a September 1987 Board decision. A 20
percent disability rating was assigned by a February 1994 rating
decision, effective June 18, 1993. As mentioned above, the RO
assigned a 60 percent disability rating in October 1999 SSOC,
effective April 16, 1996. Further, the RO found that the veteran
was not entitled to an extraschedular rating under 38 C.F.R.
3.321(b)(1) for his back disability.

- 21 - 

In support of his claim for an increased evaluation, the veteran
submitted numerous statements wherein he contended that he should
be rated as 100 percent disabled, because he was unemployable due
to his medical disabilities. On various occasions, he specifically
mentioned his service-connected back disability and asbestosis, in
addition to heart attack, knees, neck problems, and headaches. He
also noted that the SSA had already found him 100 percent disabled.

In a May 2000 rating decision, the RO found that the veteran was
entitled to a total rating based upon individual unemployability
(TDIU), effective August 1, 2000. See 38 C.F.R. 4.16. The RO found
that the veteran was unable to secure or follow a substantially
gainful occupation as a result of service-connected disabilities,
and specifically noted the disability evaluations for both
veteran's prostatectomy and his back disability in making this
determination.

Under VA regulations, the veteran's back disability may be
evaluated pursuant to the criteria found at 38 C.F.R. 4.71a,
Diagnostic Codes 5289, 529'2, 5293, and 5295. However, none of
these Diagnostic Codes provides for a schedular rating in excess of
60 percent. The only criteria for a disability of the spine in
excess of 60 percent is found at Diagnostic Codes 5285 and 5286.
Diagnostic Code 5285 pertains to residuals of vertebral fractures.
Under this Code, a 100 percent evaluation is warranted with cord
involvement, where the veteran is bedridden, or where he requires
long leg braces. Diagnostic Code 5286, pertaining to lumbar
ankylosis, assigns a 100 percent evaluation for complete bony
fixation of the spine at an unfavorable angle, with marked
deformity and involvement of major joints. Ankylosis is defined as
immobility and consolidation of a joint due to disease, injury, or
surgical procedure. See Lewis v. Derwinski, 3 Vet. App. 259 (1992).
However, the medical evidence does not show that the veteran's back
disability has ever been manifest by a vertebral fracture or
complete bony fixation/ankylosis. Thus, as a matter of law, the
veteran cannot receive a schedular rating in excess of 60 percent
for his spondylolisthesis L5 with lumbosacral strain. See Sabonis
v. Brown, 6 Vet. App. 426, 430 (1994).

22 -

In the July 2000 statement, the veteran's representative contented
that the veteran should be awarded an extraschedular rating for his
back disability.

In exceptional cases where the schedular evaluations are found to
be inadequate, an extraschedular evaluation commensurate with the
average earning capacity impairment due exclusively to the service-
connected disability or disabilities may be approved provided the
case presents such an exceptional or unusual disability picture
with related factors as marked interference with employment or
frequent periods of hospitalization as to render impractical the
application of the regular schedular standards. 38 C.F.R.
3.321(b)(1). The Board acknowledges that the RO initially
determined that the veteran was not entitled to an extraschedular
rating for his degenerative spondylosis and degenerative disc
disease. However, the veteran was subsequently granted a TDIU in
part because of this back disability. Thus, the Board finds that
the award of TDIU compensates the veteran for any interference with
employment caused by his service-connected back disorder; no
additional benefit would accrue to the veteran from consideration
of an extraschedular rating.

The Board acknowledges that the grant of TDIU was not for the same
period as his increased schedular rating for the back disorder.
However, the veteran was in receipt of a schedular rating of 100
percent for his prostatectomy, effective February 10, 1998. More
importantly, the assignment of an effective date is considered a
separate issue from that of entitlement to an increased rating.
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); Collaro v.
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). Nothing on file shows
that the veteran has submitted a Notice of Disagreement regarding
the effective date for the grant of TDIU.

The Board also acknowledges that it was held in Kellar v. Brown, 6
Vet. App. 156, 161 (1994), that entitlement to an extraschedular
rating under 38 C.F.R. 3.321(b) and a total rating based on
individual unemployability under 4.16 are based on different
factors. However, the simple fact is that the veteran is already in
receipt of a 100 percent rating for based upon employment
impairment caused, in part, by his service-connected back
disability.

- 23 -

Further, the Board is of the opinion that the evidence on file does
not support assignment of an extraschedular rating under 38 C.F.R.
3.321(b)(1) for the veteran's back disability, by itself. While the
evidence shows that the veteran was treated on an outpatient basis
for his degenerative spondylosis of the lumbosacral spine with
degenerative disc disease at L3-4, the record does not show
frequent periods of hospitalization for this disability. Moreover,
in various statements on file the veteran contended that he was
unemployable due to his numerous medical disabilities, which
included the back disability. In fact, the February 1996 VA medical
records note that he reported that he retired in 1994 essentially
due to the chronicity of his headaches. The Board also notes that
the SSA, in the May 1996 Decision, found that the veteran was
unemployable due to various nonservice- connected disabilities, as
well as the service-connected asbestosis. However, the service-
connected lumbosacral spine disorder was not noted. Thus, the Board
concludes that the evidence does not support a finding that the
veteran's back disability, in and of itself, has resulted in marked
interference with employment so as to warrant assignment of an
extraschedular rating.

For the reasons stated above, the Board finds that the veteran's
claim for a disability rating in excess of 60 percent for
degenerative spondylosis of the lumbosacral spine with degenerative
disc disease at L3-4 must be denied.

ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a bilateral knee disorder is
denied.

Entitlement to service connection for blisters of the lips is
denied.

Entitlement to a disability rating in excess of 10 percent for
asbestosis is denied.

- 24 -


Entitlement to a disability rating in excess of 60 percent for
degenerative spondylosis of the lumbosacral spine with degenerative
disc disease it L3-4 is denied.

REMAND

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran underwent a radical retropubic prostatectomy with
bilateral pelvic lymph node dissection in June 1998. By a February
1999 rating decision, the RO noted that the veteran had service in
Vietnam and granted service connection for status post radical
retropubic prostatectomy with an evaluation of 100 percent
effective February 10, 1998. He was also found to be entitled to
special monthly compensation based on loss of use of creative
organ, effective June 11, 1998. By a March 1999 rating decision,
the RO proposed to reduce the evaluation for residuals of
prostatectomy from 100 percent to 60 percent. In April 1999, the
veteran submitted a statement in which he disagreed with the
proposed reduction.

By a May ?000 rating decision, the RO reduced the assigned rating
for the veteran's prostatectomy to 60 percent, effective August 1,
2000. The RO also allowed entitlement to special monthly
compensation from February 10, 1998, to August 1, 2000, based on
the veteran being housebound. Thereafter, in a statement dated in
June 2000, the veteran reported that he was appealing the RO's
decision to reduce the rating for his prostate cancer from 100
percent to 60 percent, as well as the decision regarding his need
for regular aid and attendance. Among other things, he asserted
that he would still be housebound after August 1, 2000.

Pursuant to 38 U.S.C.A. 7105(a), a request f,or appellate review by
the Board of a decision by the RO is initiated by a Notice of
Disagreement and completed by a

- 25 -

Substantive Appeal after a Statement of the Case has been
furnished. See 38 C.F.R. 20.200.

Except in the case of simultaneously contested claims, a claimant,
or his or her representative, must file a Notice of Disagreement
with a determination by the RO within one year from the date that
RO mails notice of the determination to him or her. Otherwise, that
determination will become final. 38 U.S.C.A. 7105(b)(1); 38 C.F.R.
20.302.

After a timely Notice of Disagreement is filed, the RO is to take
such review action as is appropriate and, if the matter is not
resolved to the claimant's satisfaction, issue a Statement of the
Case. Once a Statement of the Case is issued, the claimant must
then file a Substantive Appeal within 60 days from the date the
Statement of the Case is mailed or within the remainder of the one-
year time period from the date of mailing of notice of the initial
determination being appealed, whichever ends later. 38 U.S.C.A.
7105(d); 38 C.F.R. 19.26, 19.29, 19.30. 38 U.S.C.A. 7105(d)(3); 38
C.F.R. 20.302(b).

A written communication from a claimant or his or her
representative expressing dissatisfaction or disagreement with an
adjudicative determination by the RO and a desire to contest the
result will constitute a Notice of Disagreement. While special
wording is not required, the Notice of Disagreement must be in
terms which can reasonably be construed as disagreement with that
determination and a desire for appellate review. 38 U.S.C.A. 7105;
38 C.F.R. 20.201.

Here, the Board finds that the veteran submitted a Notice of
Disagreement to the RO's reduction of his rating for his
prostatectomy from 100 percent to 60 percent, and the RO's decision
to limit his special monthly compensation for being housebound for
the period prior to August 1, 2000. Consequently, the RO was
required by law to furnish the veteran a Statement of the Case
regarding these claims. 38 U.S.C.A. 7105(d); 38 C.F.R. 19.26,
19.29, 19.30. However, the Board's review of the evidence on file
shows that no Statement of the Case has ever

- 26 -

been issued with respect to these claims. Accordingly, the Board
concludes that a remand is required in order for the RO to
promulgate such a Statement of the Case.

For the reasons stated above, this case is REMANDED for the
following action:

The RO should furnish the veteran and his representative with a
Statement of the Case which addresses the issues of whether the
reduction of a total rating for prostatectomy to 60 percent was
proper, and entitlement to special monthly compensation after
August 1, 2000, on the basis of being housebound. This document
should include a summary of the applicable law and regulations,
with appropriate citations. Further, the RO's analysis should
include findings as to whether proper procedures were followed in
the reduction action. The veteran should also be informed that in
order to perfect his appeal, he must file a timely VA Form 9 or its
equivalent if he wishes appellate review.

Thereafter, if the veteran perfects his appeal to the underlying
issues, the case should be returned to the Board, if otherwise in
order. The purpose of this remand is to insure procedural due
process. By this remand, the Board intimates no opinion as to any
final outcome warranted.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat.
41545, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1998) (Historical
and Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE
MANUAL, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been

27 -

remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

Gary L. Gick 
Member, Board of Veterans' Appeals

28 -



